ORDER
The Opinion filed September 14, 2001, is amended as follows:
At Slip Op. 13304-13305 [266 F.3d 979, 989], in the sentence which begins “The arbitration award effectively and persuasively fleshes out the fact ... ”, delete the portion of the sentence that reads, “The arbitration award effectively and persuasively fleshes out the fact that the actions taken by the NBA and the Warriors were motivated solely by Sprewell’s misconduct and were not, as Sprewell states,” and substitute “The uncontested facts set forth in the arbitration award effectively and persuasively rebut the conclusory allegations made by Sprewell, that the actions taken by the NBA and the Warriors were” The sentence would then read:
The uncontested facts set forth in the arbitration award effectively and persuasively rebut the conclusory allegations made by Sprewell, that the actions taken by the NBA and the Warriors were the product of America’s “fear of the black man’s physicality and rage, and the fear and resentment of the black man’s success, along with the corresponding anger that the black man is not grateful for what he has been ‘given.’ ”
With these amendments, the panel as constituted above has voted to deny appellees, National Basketball Association’s, and appellant, Latrell Sprewell’s, petitions for rehearing. Judge Trott has voted to deny the petitions for rehearing en bane, and Judges D.W. Nelson and Thompson so recommend. The full court has been advised of the suggestions for rehearing en banc and no judge of the court has requested a vote on it. Fed. RApp. P. 35(b).
*1189The petitions for rehearing and the petitions for rehearing en banc are DENIED.